EXHIBIT 10.3

 

SATCON TECHNOLOGY CORPORATION

INCENTIVE STOCK OPTION AGREEMENT

 

(2005 Incentive Compensation Plan)

 

Agreement

 

1.             Grant of Option.  The attached Notice of Grant of Stock Options
(the “Notice”) and this Incentive Stock Option Agreement evidence the grant by
SatCon Technology Corporation (the “Company”), as of [                     ,
20   ], to the person named in the Notice (the “Optionee”) an option (the
“Option”) to purchase up to that number of shares of the Company’s Common Stock,
par value $0.01 per share, set forth in the Notice (the “Shares”) at an exercise
price per share set forth in the Notice (the “Exercise Price”).  The Option
shall be subject to the terms and conditions set forth herein.  The Option was
issued pursuant to the Company’s 2005 Incentive Compensation Plan (the “Plan”),
which is incorporated herein for all purposes.  The Option is an Incentive Stock
Option, and not a Non-Qualified Stock Option.  The Optionee hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all of the terms and
conditions hereof and thereof and all applicable laws and regulations.

 

2.             Definitions.  Unless otherwise provided herein, terms used herein
that are defined in the Plan and not defined herein shall have the meanings
attributed thereto in the Plan.

 

3.             Exercise Schedule.  Except as otherwise provided in Sections 6 or
9 of this Agreement, or in the Plan, the Option will become exercisable (“vest”)
in accordance with the schedule set forth in the Notice, provided that the
Continuous Service of the Optionee continues through and on the applicable
vesting date (each, a “Vesting Date”). To the extent that the Option has become
exercisable with respect to a percentage of Shares, the Option may thereafter be
exercised by the Optionee, in whole or in part, at any time or from time to time
prior to the expiration of the Option as provided herein. Except as otherwise
specifically provided herein, there shall be no proportionate or partial vesting
in the periods prior to each Vesting Date, and all vesting shall occur only on
the appropriate Vesting Date. Upon the termination of the Optionee’s Continuous
Service with the Company and its Related Entities, any unvested portion of the
Option shall terminate and be null and void.

 

4.             Method of Exercise.  The vested portion of this Option shall be
exercisable in whole or in part in accordance with the exercise schedule set
forth in Section 3 hereof by written notice which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised, and such other representations and agreements as to the
holder’s investment intent with respect to such Shares as may be required by the
Company pursuant to the provisions of the Plan.  Such written notice shall be
signed by the Optionee and shall be delivered in person or by certified mail to
the Secretary of the Company.  The written notice shall be accompanied by
payment of the Exercise Price.  This Option shall be deemed to be exercised
after both (a) receipt by the Company of such written notice accompanied by the
Exercise Price and (b) arrangements that are satisfactory to the Committee in
its sole discretion have been made for Optionee’s payment to the Company of the
amount, if any, that is necessary to be withheld in accordance with applicable
Federal or state withholding requirements.  No

 

--------------------------------------------------------------------------------


 

Shares will be issued pursuant to the Option unless and until such issuance and
such exercise shall comply with all relevant provisions of applicable law,
including the requirements of any stock exchange upon which the Shares then may
be traded.

 

5.             Method of Payment.    Payment of the Exercise Price shall be by
any of the following, or a combination thereof, at the election of the
Optionee:  (a) cash; (b) check; (c) with Shares that have been held by the
Optionee for at least 6 months (or such other Shares as the Company determines
will not cause the Company to recognize for financial accounting purposes a
charge for compensation expense), (d) pursuant to a “cashless exercise”
procedure, by delivery of a properly executed exercise notice together with such
other documentation, and subject to such guidelines, as the Committee shall
require to effect an exercise of the Option and delivery to the Company by a
licensed broker acceptable to the Company of proceeds from the sale of Shares
(or, to the extent permitted by the Committee, a margin loan) sufficient to pay
the Exercise Price and any applicable income or employment taxes, or (e) such
other consideration or in such other manner as may be determined by the
Committee in its absolute discretion.

 

6.1           Termination of Options (excluding Outside Non-Employee
Directors).  Any unexercised portion of the Option shall automatically and
without notice terminate and become null and void at the time of the earliest to
occur of the following:

 

(a)           unless the Committee otherwise determines in writing in its sole
discretion, three (3) months after the date on which the Optionee’s Continuous
Service with the Company and its Related Entities is terminated for any reason
other than by reason of (i) termination of the Optionee’s Continuous Service by
the Company or a Related Entity for Cause, (ii) a Disability of the Optionee, or
(iii) the Optionee’s death;

 

(b)           immediately upon the termination of the Optionee’s Continuous
Service with the Company and its Related Entities for Cause;

 

(c)           twelve (12) months after the date on which the Optionee’s
Continuous Service with the Company and its Related Entities is terminated by
reason of a Disability;

 

(d)           twelve (12) months after the date of termination of the Optionee’s
Continuous Service with the Company and its Related Entities by reason of the
death of the Optionee (or, if later, three (3) months after the date on which
the Optionee shall die if such death shall occur during the one year period
specified in paragraph (c) of this Section 6); or

 

(e)                                  the tenth (10th) anniversary of the date as
of which the Option is granted.

 


6.2           TERMINATION OF OPTIONS (FOR OUTSIDE NON-EMPLOYEE DIRECTORS). 
DIRECTORS OF THE CORPORATION SHALL HAVE TWO YEARS FROM THE DATE OF SUCH
CESSATION IN WHICH TO EXERCISE ANY FULLY VESTED OPTIONS.  NOTWITHSTANDING THE
FOREGOING, IF THE PARTICIPANT, PRIOR TO THE FINAL EXERCISE DATE, VIOLATES THE
NON-COMPETITION OR CONFIDENTIALITY PROVISIONS OF ANY EMPLOYMENT CONTRACT,
CONFIDENTIALITY AND NONDISCLOSURE AGREEMENT OR OTHER AGREEMENT BETWEEN THE
PARTICIPANT AND THE COMPANY, THE RIGHT TO EXERCISE THIS OPTION SHALL TERMINATE
IMMEDIATELY UPON SUCH VIOLATION.

 

2

--------------------------------------------------------------------------------


 

7.             Transferability.  The Option granted hereby is not transferable
otherwise than by will or under the applicable laws of descent and distribution,
and during the lifetime of the Optionee the Option shall be exercisable only by
the Optionee, or the Optionee’s guardian or legal representative. In addition,
the Option shall not be assigned, negotiated, pledged or hypothecated in any way
(whether by operation of law or otherwise), and the Option shall not be subject
to execution, attachment or similar process. Upon any attempt to transfer,
assign, negotiate, pledge or hypothecate the Option, or in the event of any levy
upon the Option by reason of any execution, attachment or similar process
contrary to the provisions hereof, the Option shall immediately become null and
void.  The terms of this Option shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

 

8.             No Rights of Stockholders.  Neither the Optionee nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the Company with respect to any shares of Stock
purchasable or issuable upon the exercise of the Option, in whole or in part,
prior to the date of exercise of the Option.

 

9.             Acceleration of Exercisability of Option.

 

(a)                       This Option shall become immediately fully exercisable
in the event that, prior to the termination of the Option pursuant to Section 6
hereof, and during the Optionee’s Continuous Service, there is a “Change in
Control,” as defined in Section 9(b) of the Plan.

 

(b)           Notwithstanding the foregoing, if in the event of a Change in
Control the successor company assumes or substitutes for the Option, the vesting
of the Option shall not be accelerated as described in Section 9(a).  For the
purposes of this paragraph, the Option shall be considered assumed or
substituted for it following the Change in Control the Option or substituted
option confers the right to purchase, for each Share subject to the Option
immediately prior to the Change in Control, the consideration (whether stock,
cash or other securities or property) received in the transaction constituting a
Change in Control by holders of Shares for each Share held on the effective date
of such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
shares); provided, however, that if such consideration received in the
transaction constituting a Change in Control is not solely common stock of the
successor company or its parent or subsidiary, the Committee may, with the
consent of the successor company, or its parent or subsidiary, provide that the
consideration to be received upon the exercise or vesting of the Option will be
solely common stock of the successor company or its parent or subsidiary
substantially equal in fair market value to the per share consideration received
by holders of Shares in the transaction constituting a Change in Control.  The
determination of such substantial equality of value of consideration shall be
made by the Committee in its sole discretion and its determination shall be
conclusive and binding.  Notwithstanding the foregoing, in the event of a
termination of the Optionee’s employment in such successor company (other than
for Cause) within 24 months following such Change in Control, the option held by
the Optionee at the time of the Change in Control shall be accelerated as
described in paragraph (a) of this Section 9.

 

3

--------------------------------------------------------------------------------


 

10.           No Right to Continued Employment or Service.  Neither the Option
nor this Agreement shall confer upon the Optionee any right to continued
employment or service with the Company or any Related Entity.

 

11.           Law Governing.  This Agreement shall be governed in accordance
with and governed by the internal laws of the State of Delaware.

 

12.           Interpretation / Provisions of Plan Control. This Agreement is
subject to all the terms, conditions and provisions of the Plan, including,
without limitation, the amendment provisions thereof, and to such rules,
regulations and interpretations relating to the Plan adopted by the Committee as
may be in effect from time to time. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Optionee accepts the Option subject to all of the terms and
provisions of the Plan and this Agreement.  The undersigned Optionee hereby
accepts as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan and this Agreement.

 

13.           Notices.  Any notice under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company’s Secretary at 27 Drydock Avenue,
Boston, MA 02110, or if the Company should move its principal office, to such
principal office, and, in the case of the Optionee, to the Optionee’s last
permanent address as shown on the Company’s records, subject to the right of
either party to designate some other address at any time hereafter in a notice
satisfying the requirements of this Section.

 

14.           Incentive Stock Option Treatment.  The terms of this Option shall
be interpreted in a manner consistent with the intent of the Company and the
Optionee that the Option qualify as an Incentive Stock Option under Section 422
of the Code.  If any provision of the Plan or this Agreement shall be
impermissible in order for the Option to qualify as an Incentive Stock Option,
then the Option shall be construed and enforced as if such provision had never
been included in the Plan or the Option.  If and to the extent that the number
of Options granted pursuant to this Agreement exceeds the limitations contained
in Section 4(b) of the Plan on the value of Shares with respect to which this
Option may qualify as an Incentive Stock Option, the excess portion of the
Option shall be deemed a Non-Qualified Stock Option.

 

15.           Counterparts.        This Agreement may be executed in two or more
separate counterparts, each of which shall be an original, and all of which
together shall constitute one and the same agreement.

 

4

--------------------------------------------------------------------------------


 

OPTIONEE’S ACKNOWLEDGEMENT

 

The Optionee acknowledges receipt of a copy of the Plan and represents that he
or she has reviewed the provisions of the Plan and this Option Agreement in
their entirety, is familiar with and understands their terms and provisions, and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and the Option Agreement.  The Optionee further represents that he or she
has had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement.

 

Dated:

 

 

OPTIONEE:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

5

--------------------------------------------------------------------------------